Citation Nr: 0739363	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  04-16 536A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to special monthly pension.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1972 to July 
1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefit sought on appeal.  

In an April 2006 statement, the veteran requested a travel 
board hearing.  In an August 2007 report of contact, the 
veteran called the RO and stated that he would not attend his 
scheduled travel board hearing.  In a letter dated October 
23, 2007, the veteran was given 30 days from the date of the 
letter to respond if he still desired a hearing.  As thirty 
days have passed and there has been no further response from 
the veteran, the Board will consider the request for a 
hearing withdrawn.  38 C.F.R. § 20.704(e).  Accordingly, the 
Board will proceed with consideration of this appeal based on 
the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is currently service-connected for status post 
fracture of the fifth finger of his right hand at 0 percent 
disabling.  The veteran has the non-service connected 
disabilities of degenerative disc disease of the cervical 
spine and low back pain for pension purposes only.  They are 
currently rated at 60 percent and 40 percent disabling, 
respectively.  

The veteran seeks entitlement to special monthly pension 
based in part on his non-service connected back disability.  
In particular, in a February 2003 statement, the veteran 
alleged that he qualified for housebound status because he 
required the use of a wheeled walker and wheelchair and could 
not leave his home without assistance.  The veteran contended 
that he needed help with everyday tasks, such as getting 
dressed, shaving, putting on his shoes, etc.  He added that 
he felt his numerous medications caused short term memory 
loss which made it difficult to handle his medications.  
Further, the veteran claimed he was fearful of being left 
alone because he had fallen twice and had episodes of 
blacking out.  

The Board notes that the veteran has not had a VA examination 
specifically in connection with his claim for special monthly 
pension.  Further, the evidence of record is insufficient to 
determine if the veteran qualifies for either aid and 
attendance or housebound status.  As such, a remand is 
necessary for a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Please schedule the veteran an 
examination in connection with his claim 
for special monthly pension based on aid 
and attendance and housebound status.  

The examiner should review the veteran's 
medical records and determine the nature, 
extent, severity, and manifestations of 
the veteran's service-connected and non-
service connected disabilities.  The 
examiner is requested to render an opinion 
as to whether the veteran's service-
connected and non service-connected 
disabilities result in physical or mental 
impairment that render him so helpless as 
to require the regular aid and attendance 
of another person or render him 
permanently housebound by reason of his 
disabilities.  The examiner is requested 
to consider each existing condition and 
its impact on the veteran's ability to 
perform acts of daily living, including 
keeping himself clean and presentable, 
feeding, dressing and undressing himself, 
attending to his needs of nature, and 
incapacity, physical or mental, which 
requires care or assistance on a regular 
basis to protect the claimant from hazards 
or dangers incident to his daily 
environment.  The role and extent of the 
medications used to treat his disorders 
may be considered and should be discussed 
in conjunction with making this 
determination.

2.  After the above has been completed, 
the AMC must readjudicate the issue on 
appeal.  If the issue on appeal continues 
to be denied, the veteran and his 
representative must be provided a 
Supplemental Statement of the Case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



